TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2017



                                      NO. 03-17-00270-CR


                                Joe Michael Magana, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.